_ v '7¢'4,21//+03

1481351 ALLRED UNIT
2101 FM 369 NoRTH

IOWA PARKK, 'I‘EXAS 76367 RECENED EN
' ' , 1 ` couRT oF cRxM\NALAPPEALS.
FEBRUARY 12 2015 »
` , ` 'FEB 17 2815
HONORABLE _SUSAN HUGHES ' n AbeiACoSta,@Ee§,k

COOKE COUNTY DISTRICT CLERK
lOl SOUTH DIXON/ ROOM 207
GAINESVILLE} TEXAS 76240

RE; OBJECTIONS IN CAUSE NO. CRO€-lSlB & WRIT NO. WR-74,26l¥03

Dear Ms. Hughes/

Please find enclosed the applicant's objection to the states
refusal to answer and failure to be in compliance/in the above listed
cause number. Please also find the applicant's objection to the courts

refusal to hold a hearing on controverted facts,also in the above

listed cause numbers§

'Please file these with the court in the above listed writ no} and
forward them accordingly. I have sent a copy to the courts in Austin

as listed in the attached certificate of service.

Please also return a file stamped copy of both/as well as a copy
of this letter/as soon as is possible,as this is a time sensitive

matter. I have enclosed a self addressed postage envelope for your
convinence.

Your time,help,and understanding in this matter is most greatly
appreciated. Thank you,and have a beautiful day!

Sincerely!

Qa,;/%WM@/

IN THE
COURT OF CRIMINAL APPEALS
OF TEXAS

WRIT NO. WR*74/26l-O3

DAV:D scoTT MUsGRovE 11 § IN THE 235TH DISTRICT coURT
EX PARTE ` ` § oF cooKE CoUNTY,TExAs
§ ,Tr.ct.No. cR06-1813

J

APPLICANT’$ oBJEcTIoN’To THE_sTATE § REFUSAL To ANSWER
IN THE ABovE cAUsE No.,AND sTATE's FAILURE To BE IN
coMPLIANCE wITH THE TEXAS coDE oF cRIMINAL PRocEDURE

ARTICLE § 11.07, sEcTIoN 3(b). '

 

TO THE HONORABLE JUDGES UF SAID COURT;
Comes now,DAVID SCOTT MUSGROVE II,herein after referred to as
applicant,and will show the court the following in support of
f this objection. ' n
i.
On Monday January 26 2015,the applicant received notice from the

COURT OF CRIMINAL APPEALS,BY "White Card" that his application for

ll.O7 Writ of Habeas Corpus had been received.

II.
The Texas Code of Criminal Procedure ll.Ol,section 3(b) states that
"the attorney representing the state in that court "SHALL" answer
the application not later than the 15th day after the date the copy
of application is received, [SHALL¢ (1) Has a duty to>more broadly,`

is required to]see page 1499,Black's law dictionary-ninth edition

III.-
As of today's date, February 05 2015/the applicant has received no
response or answer from the attorney representing the state in the
above court,which shows their failure to follow the procedures/set
out in the Texas Code of Criminal Procedure. This failure shows
the continued denial of DUE PROCESS by denying the applicant-the
right to be involved or respond at a critical stage in these

proceedings.

IV.

The applicant would also bring to the attention of this Honorable
court that the state's attorney,at this time,should be barred from
filing any answer,after the statutory deadline of 15 days,which the
state's attorney is given to respond,according to 11.07,sec.3(b)of
the Tex.c.c.p.,because no extension of time to file or answer is
available. Allowing the state to respond,after the deadline would
be a total miscarriage of justice,and a continuing denial of due

process at it's core.

RE ' CTFULLY SUBMITTED/

/`S/? l%/;j

David Scot Musgrove II
applicant/prose

 

page 2

cERTIFIcATE oF SERVICE
I hereby certify that a true and correct copy of the foregoing
OBJECTION TO THE STATE'S REFUSAL AND NON COMPLIANCE WITH THE TEXAS
C.C.P._§'ll.07 $ECTION 3(bT,has been sent by First class mail
postage pre-paid,to the District Clerk,in Cooke County Texas at the

following address;

HoNoRABLE sUsAN HUGHEs
cooKE coUNTY DISTRICT cLERK
cooKE coUNTY coURTHoUSE l
101 soUTH DIXON, RooM 207

GAINESVILLE/ TEXAS 76240

I further certify that a true and correct copy has been sent by
First class mail postage pre-paid to the clerk of the Texas Court

of Criminal Appeals at the following address;

HONORABLE ABEL ACOSTA

COURT OF CRIMINAL APPEALS CLERK
COURT OF CRIMINAL APPEALS OF'TEXAS
P.O.'BOX 12308, CAPITOL'STATION

AUSTIN1 TEXAS 78711

Placed in the prison mailbox,UtS.mail;on this thethhday of February

/S@@__@%f///MM/@

David S. Muv rove,prose

2015.

CC:file/dsm

page 3

DECEMBER 2, 2014

\

HONORABLE SUSAN HUGHES
COOKE COUNTY DISTRICT CLERK
COOKE COUNTY COURTHOUSE
101 SOUTH DIXON, ROOM'207
GAINESVILLE, TEXAS 76240
940-668-5450

_ cR06-isiB
EX PARTE; _ ` iN THE DISTRICT coURT '
d oF CooKE coUNTY, TEXAS
D‘AviD sCoTT MUSGRovE, ii ` 235th JUDICIAL DISTRICT

FILING DATE: DECEMBER 2, 2014

DAviD scoT-'r_MiJSGRovE, 11#1481351
JAMES v'. ALLRED’UNIT

2101 FM 369)N. ,

ioWA PARK, TEXAS 76367

This letter serves to acknowledge receipt of the above-captioned post-conviction applications for Writ
of Habeas Corpus. Article 11.07 of the Texas Code of Criminal Procedure affords the State fifteen (15)
days in which it may answer. After that fifteen (15) days, the Court has twenty (20) days in which it
may order a hearing. If no order has been entered thirty-five (35) days from the above date, the
application Will be forwarded to the Court of Crirninal Appeals for their consideration

Sincerely,

 

Melissa ann, Deputy